
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 394
		IN THE HOUSE OF REPRESENTATIVES
		
			September 8, 2011
			Mr. Walsh of Illinois
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Supporting Israel’s right to annex Judea
		  and Samaria in the event that the Palestinian Authority continues to press for
		  unilateral recognition of Palestinian statehood at the United
		  Nations.
	
	
		Whereas within the framework of the Oslo Accords, the Road
			 Map, and other relevant Middle East peace agreements signed by the Government
			 of Israel and the Palestinian Authority, it is agreed that all future
			 agreements are to be bilateral, negotiated between and agreed to by both Israel
			 and the Palestinian Authority;
		Whereas Section 31 of the 1995 “Interim Agreement”, also
			 signed by the Palestinian Authority, states that “No party alone may take steps
			 which will change the status of the West Bank and Gaza Strip until the end of
			 negotiations on the final status”;
		Whereas throughout this year the Palestinian Authority has
			 acted in violation of these aforementioned agreements by unilaterally seeking a
			 United Nations declaration of recognition for a Palestinian State without the
			 consent or cooperation of Israel;
		Whereas the Palestinian Authority has further breached its
			 responsibility under these agreements, specifically its responsibility to
			 renounce terrorism and end any incitement to violence against Israel, by
			 signing a unity agreement with Hamas;
		Whereas this unity agreement signed by Fatah and Hamas on
			 May 4, 2011, was reached without Hamas being required to renounce violence,
			 accept Israel’s right to exist, and accept prior agreements made by the
			 Palestinian Authority (the “Quartet Conditions”);
		Whereas Hamas, an organization responsible for the death
			 of more than 500 innocent civilians, including 24 United States citizens, has
			 been designated by the United States Government as a Foreign Terrorist
			 Organization and a specially designated terrorist organization;
		Whereas Hamas continues to forcefully reject the
			 possibility of peace with Israel;
		Whereas the Hamas Charter states that it “strives to raise
			 the banner of Allah over every inch of Palestine”;
		Whereas current United States law prohibits assistance to
			 a Palestinian Authority which shares power with Hamas, unless Hamas publicly
			 accepts Israel’s right to exist, renounces all terrorism and incitement to
			 violence against Israel, and adheres to all prior agreements and understandings
			 with the United States and Israel;
		Whereas despite billions in foreign aid from the United
			 States, the Palestinian Authority has failed to create accountable leadership
			 or viable government in the West Bank or Gaza Strip;
		Whereas the Palestinian Authority’s financial stability
			 and continued existence is dependent on income from foreign aid;
		Whereas commitments of foreign assistance to the
			 Palestinian Authority from Arab nations have proven unreliable and, as a direct
			 result, have weakened the stability of the Palestinian Government;
		Whereas the potential for a failed Palestinian state in
			 Judea and Samaria remains a clear and present danger to the people of
			 Israel;
		Whereas the Palestinian Authority therefore does not meet
			 the criteria for a viable and functioning government with all the authority and
			 responsibilities thereof;
		Whereas the Jewish people have had a presence in Judea and
			 Samaria for thousands of years;
		Whereas Palestinian Authority President Mahmoud Abbas has
			 stated that if there is an independent Palestinian state with Jerusalem as its
			 capital, the Palestinian Authority will not permit the presence of one Israeli
			 within its limits;
		Whereas Jews living outside the green line in Judea and
			 Samaria have the same right to life and liberty as Jews and Arabs living inside
			 the green line; and
		Whereas in the absence of a peaceful agreement between
			 Israel and the Palestinian Authority it is the responsibility of the Israeli
			 Government to do everything in its power to ensure the security of its
			 citizens, including those residing in Judea and Samaria: Now, therefore, be
			 it
		
	
		That the House of Representatives firmly
			 supports Israel’s right to annex Judea and Samaria in the event that the
			 Palestinian Authority continues to press for unilateral recognition of
			 Palestinian statehood at the United Nations.
		
